Exhibit 10.8 OFFICE LEASE Between DOUGLAS EMMETT 1995, LLC, a Delaware limited liability company as Landlord and PLATINUM STUDIOS, LLC, a California limited liability company as Tenant Dated July 10, 2006 OFFICE LEASE BASIC LEASE INFORMATION Date: Landlord: Tenant: July 10, 2006 DOUGLAS EMMETT 1995, LLC, a Delaware limited liability company PLATINUM STUDIOS, LLC, a California limited liability company SECTION 1.1 Premisses: 11400 West Olympic Boulevard, Suite 1400 Los Angeles, California 90064 1.4 Rentable Area of Premises: Approximately 12,493 square feet 1.4 Usable Area of Premises: Approximately 11,357 square feet 2.1 Delivery Date One (1) business day after the full execution of the Lease Beneficial Occupancy Period Delivery Date until August 31, 2006 Term: Five (5) Years Commencement Date: September 1, 2006 Expiration Date: August 31, 2011 3.1 Fixed Monthly Rent: $31,857.15 per month for the first twelve (12) calendar months of the Term. 3.3 Date of First Increase: September 1, 2007, and then annually thereafter FixedMonthly Rent Increase on Four percent (4%) percent per annum September 1, 2007: 3.7 Security Deposit: $37,268.36 4.1 Tenant's Share 5.50% 4.2 Base Eyar for Operating Expenses: 2007 6.1 Use of Premises: General office use consistent with the operation of a first-class office building on the Olympic Corridor in the West Los Angeles area 16.1 Tenant's Address for Notices: Before the Commencement Date: 9744 Wilshire Boulevard, Suite 210 Beverly HIlls, California 90212 After the Commencement Date: 114400 West Olympic Boulevard, Suites 1100 and 1400 Los Angeles, California 90064 Contact: Mr. Scott Mitchell Rosenberg Landlord's Addres for Notices: DOUGLASS EMMETT 1995, LLC Director of Property Management c/o Douglas, Emmett and Company 808 Wilshire Boulevard, Suite 200 Santa Monica, California 90401 20.5 Brokers: Douglas, Emmett and Company 808 Wilshire Boulevard, Suite 200 Santa Monica, California 90401and Bietler Commercial Realty Services 825 South Barrington Avenue Lost Angeles, California 90049 20.25 Guarantors: Scott Mitchell Rosenberg, and individual, and Brian K. Altounian, an individual, jointly and severally 21.1 Parking Permits: Tenant shall have the right, but not the obligation to purchase thirty-four (34) permits for unreserved spaces 23. Letter of Credit $336,000.00 Exhibit G ii Except as noted hereinbelow, the foregoing Basic Lease Infirmation is hereby incorporated into and made a pail of the Lease. The Section referemce in the led? margin of the Basic Lease litfotwunion exists solely to indicate u,here such reference initialb, appeinw in the Lease elocument, Except as specified hereinbelow, each such reference in the Lease document shall incorporate the applicable Basic Lease In [Munition. iii OFFICE LEASE TABLE OF CONTENTS ARTICLE PAGE ARTICLE 1 DEMISE OF PREMISES 1 ARTICLE 2 COMMENCEMENT DATE AND TERM 2 ARTICLE 3 PAYMENT OF RENT, LATE CHARGE 2 ARTICLE 4 ADDITIONAL RENT 4 ARTICLE 5 ETHICS 8 ARTICLE 6 USE OF PREMISES 8 ARTICLE 7 CONDITION UPON VACATING & REMOVAL OF PROPERTIES 9 ARTICLE 8 UTILITIES AND SERVICES 10 ARTICLE 9 TENNANT'S IDEMNIFICATION AND LIMITATION ON LANDLORD'S LIABILITY 12 ARTICLE 10 COMPLIANCE WITH LAWS 13 ARTICLE 11 ASSIGNIMENT AND SUBLETING 13 ARTICLE 12 MAINTENACE, REPAIRS, DAMAGE, DESTRUCTION, RENOVATION AND OR ALTERATION 17 ARTICLE 13 CONDEMNATION 21 ARTICLE 14 MORTGAGE SUBORDINATION; ATTORNMENT AND MODIFICATION OF LEASE 22 ARTICLE 15 ESTOPPEL CERTIFICATES 23 ARTICLE 16 NOTICES 23 ARTICLE 17 DEFAULT AND LANDLORD'S OPTION TO CURE 23 ARTICLE 18 DAMAGES; REMEDIES; RE-ENTRY BY LANDLORD; ETC 25 ARTICLE 19 INSURANCE 26 ARTICLE 20 MISCELLANEOUS 28 ARTICLE 21 PARKING 31 ARTICLE 22 CONCIERGE SERVICES 31 ARTICLE 23 LETTER OF CREDIT 32 Exhibits A Premises Plan B Improvement Construction Agreement - Tennant Build B -1 Construction by Tenant During Term C Rules and Regulations D First Amendment Memorandum of Lease Term Dates and Rent INTENTIONALLY DELETED E Guaranty of Lease F Asbestos Rider INTENTIONALLY DELETED G Form of Letter of Credit H Subordination, Non-Disturbance and Attornment Agreement iv OFFICE LEASE This Office Lease, dated July 10, 2006, is by and between DOUGLAS EMMETT 1995, LLC, a Delaware limited liability company ("Landlord"), with an office at 508 Wilshire Boulevard, Suite 200, Sant'a Monica, California 90401, and PLATINUM STUDIOS, LLC, a California limited liability company ("Tenant"), with an office at 9744 Wilshire Boulevard, Suite 210, Beverly Hills, California 90212. ARTICLE 1 DEMISE OF PREMISES Section 1.1. Demise. Subject to the covenants and agreements contained in this Lease, Landlord leases to Tenant and Tenant hires from Landlord, Suite Number 1400 (the "Premises") on the fourteenth (14th) (Moil, in the building located at 11400 West Olympic Boulevard, Los Angeles, Cali lomia 90064 (the "Building"). The configuration of the Premises is shown on Exhibit A, attached hereto and made a part hereof by reference. Tenant acknowledges that it, has made its own inspection of and inquiries regarding the Premises, whidh are already improved. Therefore„ Tenant accepts the Premises in their "as-is" condition. Tenant further acknowledges that Landlord has made no representation or warranty, express or implied, except as are contained in this Lease and its Exhibits, regarding the condition, suitability or usability of the Preniises or the Building for the purposes intended by Tenant. The Building, the Building's parking facilhies, any outside plaza areas, land and other improvements surrounding the Building which are designated from time to time by Landlord as common areas appurtenant to or servicing the Building, and the land upon which any of the foregoing are situated, are herein sometimes collectively referred to as the "Real Property." Section 12. Tenant's Non-Exclusive Use Tenant is granted the nonexclusive use of the common corridors and hallways, stairwells, elevators, restrooms, parking facilities, lobbies and other public or common areas located on the Real Property. However, the manner in which such public and common areas are maintained and operated shall be at the reasonable discretion of Landlord, and Tenant's use thereof shall be subject to such reasonable and non-discriminatory rules, regulations and restrictions as Landlord may make from time to time. Section 1.3. Landlord's Reservation of Rights. Landlord specifically reserves to itself use control and repair of the structural portions of all perimeter walls of the Premises, any balconies, terraces or roofs adjacent to the Premises (including any flagpoles or other installations on said walls, balconies, terraces or roofs) and any space in and/or adjacent to the Premises used for shafts, stairways, pipes, conduits, ducts, mail chutes, conveyors, pneumatic tubes, electric or other utilities, sinks, fan rooms or other Building facilities, and the use thereof, as well as access thereto through the Premises. Landlord also Specifically reserves to itself the following rights: a) To designate all sources furnishing sign painting or lettering b) To Consistantly have pass to the Premises c) To grant to anyone the exclusive right to conduct any, particular business or undertaking in the Building, so long as Landlord's granting of the same does, not prohibit Tenant's use of the Premises for Tenant's Specified Use, as defined in Article 6 d) To enter the Premises at reasonable times with reasonable prior notice (except for emergencies) to inspect, repair, alter, improve, update or make additions to the Premises or the Building, so long as Tenant's access to and use of the Premises is not materially impaired thereby; e) During the last six (6) months of the Term, to exhibit the Premises to prospective future tenants upon not less than 24 hours prior notice and accompanied by a representative of Tenant; f) Subject to the provisions of Article 12, to at any time and from time to time whether at Tenant's request or pursuant to governmental requirement, repair, alter, make additions to improve, or decorate all or any portion of the Real Property, or the Building at any reasonable time with prior reasonable notice (except for emergencies), so long as Tenant's access to and use of the Premises is not materially impaired thereby. In connection therewith, and without limiting the generality of the foregoing rights, Landlord shall specifically have the right to remove, alter, improve or rebuild all or any part of the lobby of the Building as the same is presently or shall hereafter be constituted; g) Subject to the provisions of Article 12, Landlord reserves the right to make alterations or additions to dr change the location of elements of the Real Property and any common areas appurtenant thereto at any reasonable time with prior reasonable notice (except for emergencies), so long as Tenant's access to and use of the Premises is not materially impaired thereby; and/or h) To take such other actions as may reasonably be necessary when the same are required to preserve. protect or improve the Premises, the Building, or Landlord's interest therein at any reasonable time with prior reasonable notice (except for emergencies). Section 1.4. Area.Landlord and Tenant agree that the usable area (the "Usable Area") of the Premises has been measured using the June, 1996 standards published by the Building Owners' and Managers' AssoCiation ("BOMA"), as a guideline, and that Landlord is utilizing a deemed add-on factor of 10.00% to compute the rentable area (the "Rentable Area") of the Premises. Rentable Area herein is calculated as 1.1000 times the estimated Usable Area regardless of what the actual square footage of the common areas; of the Building may be, and whether or not they are more or less than 10.00% of the total estimated 1 Usable Area of the Building. The purpose of this calculation is solely to provide a general basis for comparison and pricing of this space in relation to other spaces in the market area. Landlord and Tenant further agree that even if the Rentable or Usable Area of the Premises and/or the total Building Area are later determined to be more or less than the figures stated herein, for all purposes of the Lease, the figures stated herein shall be conclusively deemed to be the actual Rentable or Usable Area of the Premises, as the case may be. Section 1.5. Quiet Enjoyment. Subject to all of the covenants, agreements, terms, provisions and conditions of this Lease Tenant shall lawfully and quietly hold, occupy and enjoy the Premises during the Term. Section 1.6. No Light, Air or View Easement. Any diminution or shutting off of light, air or view by any structure which is now or may hereafter be erected on lands adjacent to the Building shall in no way affect this Lease or impose any liability on Landlord, provided Landlord shall not (i) construct any signhge or other appendage to the Building that materially affect the view from the Premises, or (ii) permit any tenant to construct any signage or other appendage to the Building that materially affect the view from the Premises. Noise, dust or vibration or other ordinary incidents to new construction of improvements on lands adjacent to the Building, whether or not by Landlord, shall in no way affect this Lease or impose any liability on Landlord. Section 1.7. Relocation. INTENTIONALLY OMITTED. ARTICLE 2 DELIVERY DATE, COMMENCEMENT DATE AND TERM Section 2.1. Delivery Date, Commencement Date and Term. Subject to Tenant's prior delivery to Landlord and Landlord's receipt of the written evidence of insurance coverage required under Lease Section 19.2 herein, Tenant may enter and take possession of the Premises on the date that is one (1) business day following the full execution of the Lease (the "Delivery Date") for among other things, Tenant's Contractor performing Tenant's Improvements contemplated under Exhibit B attached hereto and incorporated herein. Tenant's occupancy of the Premises as of the Delivery Date until August 31, 2006 (the "Beneficial Occupancy Period") shall be subject to Tenant complying with all of the provisions and covenants contained herein, except that Tenant shall not be obligated to pay Fixed Monthly Rent or Additional Rent from the Delivery Date until the expiration of the Beneficial Occupancy Period. Landlord and Tenant shall confirm the finalized Deliiery Date, and Beneficial Occupancy Period, if any as soon as they are determined. This Lease shall commence on September 1, 2006 (the "Commencement Date"), and shall end, unless sooner terminated as otherwise provided herein, at midnight on August 31, 2011 (the "Termination Date"). Section 2.2. Holding Over If Tenant fails to deliver possession of the Premises on the Termination Datd., but holds over after the expiration or earlier termination of this Lease without the express prior written consent of Landlord, such tenancy shall be construed as a tenancy from month-to-month (terminable by either Landlord or Tenant upon 30 days' prior written notice to the other) on the same terns and conditions as are contained herein, except that the Fixed Monthly Rent payable by Tenant durinu such period of holding over shall automatically increase as of the Termination Date to an amount equaf to one hundred and fifty percent (150%) of the Fixed Monthly Rent payable by Tenant the calendar month immediately prior to the date when Tenant commences such holding over (the "Holdover Rent . Tenant's payment of such Holdover Rent, and Landlord's acceptance thereof, shall not constitute a waiver by Landlord of any of Landlord's rights or remedies with respect to such holding over, nor shall it be deemed to be a consent by Landlord to Tenant's continued occupancy or possession of the Premises past the time period covered by Tenant's payment of the Holdover Rent. Furtlaerrnore, if Tenant fails to deliver possession of the Premises to Landlord within forty-five (45) days following the expiration or earlier termination of this Lease, and Landlord has theretofore notified Tenant in writing, at least sixty (60) days prior to the expiration or earlier termination of this Lease, that Landlord requires possession of the Premises for a succeeding tenant, then, in addition to my other liabilities to Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord harmless from all loss, costs (including reasonable attorneys' fees and expenses) and liability resulting from such failure, including without limiting the foregoing, any claims made by any succeeding tenant arising out of Tenant's failure to so surrender, and any lost profits to Landlord resulting therefrom. Notwithstanding the provisions contained hereinabove regarding Tenant's liability for a continuing holdover, Landlord agrees to use commercially reasonable efforts to insert into any future lease of another tenant proposing to occupy the Premises provisions, permitting mitigation of Tenant's damages arising out of Tenant's temporary holdover. ARTICLE 3 PAYMENT OF RENT, LATE CHARGE SectiOn 3.1. Payment of Fixed Monthly Rent and Additional Rent. "Rent" shall mean: all payments of monies in any form whatsoever required under the terms and provisions of this Lease, and shall consist of: a) "FixedMonthly Rent," which shall be payable in equal monthly installments of 531,857.15; plus b) Additional Rent as provided in Article 4 and elsewhere in this Lease. 2 Section 3.2. Manner of Payment. Tenant shall pay Fixed Monthly Rent and Additional Rent immediately upon the same becoming due and payable, without demand therefor, and without any abatiment except as set forth in this Lease, set off or deduction whatsoever, except as may be expressly provided in this Lease. Landlord's failure to submit statements to Tenant stating the amount of Fixed Monthly Rent or Additional Rent then due, including Landlord's failure to provide to Tenant a calcdlation of the adjustment as required in Section 3.3 or the Escalation Statement referred to in Artiqle 4, shall not constitute Landlord's waiver of Tenant's requirement to pay the Rent called for herein, unless Landlord fails to provide an Escalation Statement described in Article 4 within three (3) years after the calendar year to which such Escalation Statement is applicable, in which event Landlord shalllbe deemed to have waived its right to collect any Additional Rent for such calendar year for which Tenant had not theretofore been billed. Tenant's failure to pay Additional Rent as, provided herein shall constitute a material default equal to Tenant's failure to pay Fixed Monthly Rent when due. Rent shall be payable in advance on the first day of each and every calendar month throughout the Term, in lawful money of the United States of America, to Landlord at 11400 West Olympic Boulevard, Suite 150, Los Angeles, California 90064, or at such other place(s) as Landlord designates in writing to Tenant. Tenant's obligation to pay Rent shall begin on the Commencement Date and continue throtighout the Tenn, without abatement, setoff or deduction, except as otherwise specified hcreinbelow. Concurrent with Tenant's execution and delivery to Landlord of this Lease, Tenant shall pay to Landlord the Fixed Monthly Rent due for the first month of the Term. Section 3.3. Fixed Monthly Rent Increase (Suite 1100 and 1400). Commencing on September I, 2007, and continuing through August 31, 2008, the Fixed Monthly Rent payable by Tenant shall Mcrease froml $31,857.15 per month to $33,131.44 per month. Commencing on September 1, 2008, and continuing through August 31, 2009, the Fixed Monthly Rentpayable by Tenant shall increase from $33' 131.44 per month to $34,456.69 per month. Commencing on September 1, 2009, and continuing through August 31, 2010, the Fixed Monthly Rentlpayable by Tenant shall increase from $34,456.69 per month to $35,834.96 per month. Commencing on. September I, 2010; and continuing throughout the remainder of the initial Tenn, the Fixed Monthly Rent payable by Tenant shall increase from $35,834.96 per month to S37,268.36 per month. Section 3.4. Tenant's Payment of Certain Taxes. Tenant shall, within thirty (30) days following Tendnt's receipt of substantiating documentation from Landlord, reimburse Landlord, as Additional Rent; for any and all taxes, surcharges, levies, assessments, fees and charges payable by Landlord when: a) assessed on measured by or reasonably attributable to the cost or value of Tenant's equipment, furniture, fixtures and other personal property located in the Premises; b) assessed on or measured by any rent payable hereunder, including, without limitation, any gross income tax, gross receipts tax, or excise tax levied by the City or County of Los Angeles or any other governmental body with respect to the receipt of such rent (computed as if such rent were the only income of Landlord), but solely when levied by the appropriate City or County agency in lieu of or as an adjunct to, such business license(s), fees or taxes as would otherwise have been payable by Tenant directly to such taxing authority; or c) upon or with respect to the possession, leasing, operating, management, maintenance, alteration, repair, use or occupancy by Tenant of the Premises or any portion thereof. Said taxes shall be due and payable whether or not now customary or within the contemplation of Landlord and Tenant. Notwithstanding the above, in no event shall the provisions of this Section 3.4 serve to entitle Landlord to reimbursement from Tenant for any federal, state, county or city income tax payable by Landlord or the managing agent of Landlord, or any gift, estate, transfer or inheritance taxes assessed against Landlord or any of its partners, shareholders or members. Section 3.5. Certain Adjustments. If a) the Commencement Date occurs on other than January 1st of a calendar year or the Lease expires or terminates on other than December 31st of a calendar year; or b) any abatement of Fixed Monthly Rent or Additional Rent occurs during a calendar year, thenIthe amount payable by Tenant or reimbursable by Landlord during such year shall be adjusted proportionately on a daily basis, and the obligation to pay such amount shall survive the expiration or earlier termination of this Lease. If the Commencement Date occurs on other than the first day of a calendar month, or the Lease expires on a day other than the last day of a calendar month, then the Fixed Monthly Rent and Additional Rent payable by Tenant shall be appropriately apportioned on a prorata basis for the number of days remaining in the month of the Term for which such proration is calculated. If the amount of Fixed Monthly Rent or Additional Rent due is modified pursuant to the terms of this Lease, such modification shall take effect the first day of the calendar month immediately following the date such modification would have been scheduled. Section 3.6. Late Charge and Interest. Tenant acknowledges that late payment by Tenant to Landlord of Fixed Monthly Rent or Additional Rent will cause Landlord to incur costs not contemplated by this Lease, the exact amount of which are extremely difficult and impracticable to fix. Such costs include, withOut limitation, processing and, accounting charges and late charges that may be imposed on Landlord by the terms of any encumbrance and note secured by any encumbrance covering the Premises. 3 Therefore, if any installment of Fixed Monthly Rent or Additional Rent and other payment due from Tenant hereunder is not received by Landlord within five (5) business days of the date it becomes due, Tentint shall pay to Landlord on demand an additional sum equal to five percent (5%) of the overdue amount as a late charge. The parties agree that this late, charge represents a fair and reasonable settlement against the costs that Landlord will incur by reason of Tenant's late payment. Acceptance of any late charge shall not constitute a waiver of Tenant's default with respect to the overdue amount, or prevent Landlord from exercising any of the other rights and remedies available to Landlord. Every installment of Fixed Monthly Rent and Additional Rent and any other payment due hereunder from Tenant to Landlord which is not paid within twelve (12) days after the same becomes due and payable shall, in addition to any Late Charge already paid by Tenant, bear interest at the rate of ten percent (10%) per annum from the date that the same originally became due and, payable until the date it is paid. Landlord shall bill. Tenant for said interest, and Tenant shall pay the same within five (5) business days of receipt of Landlord's billing. Notwithstanding the foregoing, Tenant shall not be assessed any late charge for the first two (2) late payMents in each twelve (12) month period of the Term so long as Tenant pays such amount within five (5) husiness days of Tenant's receipt of written notice that such amount has not been paid. Section 3.7. Security Deposit Concurrent with Tenant's execution and tendering of this Lease to Landlord, Tenant shall deposit the sum of $37,268.36 (the "Security Deposit"), which amount Tenant shall; thereafter at all times maintain on deposit with Landlord as security for Tenant's full and faithful observance and performance of its obligations under this Lease (expressly including, without limitation, the payment as and when due of the Fixed Monthly Rent, Additional Rent and any other sums or damages payable by Tenant hereunder and the payment of any and all other damages for which Tenant shall; be liable by reason of any act or omission contrary to any of said covenants or agreements). Landlord shall have the right to commingle the Security Deposit with its general assets and shall not be obligated to pay Tenant interest thereon. If at any time Tenant defaults in the performance of any of its obligations under this Lease, after the expiration of any applicable notice and cure period, then, Landlord may a) apply as much of the Security Deposit as may be reasonably necessary to cure Tenant's non-payment of the Fixed Monthly Rent, Additional Rent and/or other sums or damages due from Tenant; and/or; h) if an Event of Default (as hereinafter defined) has occurred; apply so much of the Security Deposit as May be reasonably necessary to reimburse all expenses incurred by Landlord in curing such default; or c) if the Security Deposit is insufficient to pay the sums specified in Section 3.7 (a) or (h), elect to apply the entire Security Deposit in partial payment thereof, and proceed against Tenant pursuant to the provisions of Article 17 and Article 18 herein. If as a result of Landlord's application of any portion or all of the Security Deposit, the amount held by Landlord declines to less than $37,268.36, Tenant shall, within ten (10) days after demand therefor, deposit with Landlord additional cash sufficient to bring the then-existing balance held as the Security Deposit to the amount specified hereinabove. Tenant's failure to deposit said amount shall constitute a material breach of this Lease. At the expiration or earlier termination of this Lease, Landlord shad deduct from the Security DepOsit being held on behalf of Tenant any unpaid sums, costs, expenses or damages payable by Tenant pursuant to the provisions of this Lease; and/or any costs required to cure Tenant's default or performance of any other covenant or agreement of this Lease, and shall, within thirty (30) days after the expiration or earlier termination of this Lease, return to Tenant, without interest, all or such part of the Security Deposit as then remains on deposit with Landlord. ARTICLE 4 ADDITIONAL RENT Section 4.1. Certain Definitions. As used in this Lease: a) ''Escalation Statement" means a statement by Landlord, setting forth the amount payable by Tenant Or by Landlord, as the case may be, for a specified calendar year pursuant to this Article 4. b) "Operating Expenses" means the followinu in a referenced calendar year including the Base Year as hereinafter defined, calculated assuming the Building is at least ninety-five percent (95%) occupied: all costs of management, operation, maintenance, and repair of the Building. By way of illustration only Operating Expenses shall include, but not be limited to management fees paid by Landlord to any third-party, which shall not exceed those reasonable and customary in the geographic area in which the Building is located; water and sewer charges; any and all insurance premiums not otherwise directly payable by Tenant; license, permit and inspection fees; air conditioning (including repair of same); heat; light; power and other utilities; steam; labor; cleaning and janitorial services; guard services; supplies; materials; equipment and tools. Operating Expenses shall also include the cost or portion thereof of those capital improvements made to the Building by Landlord during the Term: i) to the extent that such capital improvements reduce other direct expenses, when the same were made to the Building by Landlord after the Delivery Date, or ii) that are required under any governmental law or regulation that was not applicable to the Building as of the Delivery Date. 4 Said capital improvement costs, or the allocable portion thereof (as referred to in clauses (i) and 6i) above), shall be amortized over the useful life of any such capital improvement pursuant to generally-accepted accounting principles, together with interest on the unamortized balance at the rate of ten percent (10%) per, annum. Operating Expenses shall also include all general and special real estate taxes, increases in assessments or special assessments and any other ad valorem taxes, rates, levies and assessments Paid during a calendar year (or portion thereof) upon or with respect to the Building and the personal Property used by Landlord to operate the Building, whether paid to any governmental or quasi-governmental authority, and all taxes specifically imposed in lieu of any such taxes (but excluding taxes referred to in Section 3.4 for which Tenant or other tenants in the Building are liable) including fees of counsel and experts, reasonably incurred by or reimbursable by Landlord in connection with any application for a reduction in the assessed valuation of the Building and/or the land thereunder or for a judicial review thereof, (collectively "Appeal Fees"), but solely to the extent that the Appeal Fees result directly in a reduction of taxes otherwise payable by Tenant. However, in no event shall the portion of Operating Expenses used to calculate any billing to Tenant attributable to real estate taxes and assessments for any expense year be less than the billing for real estate taxes and assessments during the Base Year. Operating Expenses shall also include, but not be limited to the premiums for the following insurance coverage: all-risk, structural, fire, boiler and machinery, liability, earthquake and for replacement of tenant improvements to a maximum of $35.00 per usable square foot, and for such other coverage(s), and at such policy limit(s) as Landlord deems reasonably prudent and/or are rcquired by any lender or ground lessor, which coverage and limits Landlord may, in Landlord's reasonable discretion, change from time to time, subject to the following paragraph . If, in any calendar year following the Base Year, as defined hereinbelow (a "Subsequent Year"), a new expense item (e.g. earthquake insurance, concierge services; entry card systems), is included in Operating Expenses which was not included in the Base Year Operating Expenses, then the cost of such new item shall be added to the Base Year Operating Expenses for purposes of determining the Additional Rent payable under this Article 4 for such Subsequent Year During each Subsequent Year the same amount shall continue to be included in the computation of Operating Expenses for the Base Year resulting in each, such Subsequent Year Operating Expenses only including the increase in the cost of such new item over the Base Year, as so adjusted. Conversely, as reasonably determined by Landlord, when an expense item that was originally included in the Base Year Operating Expenses is in any Subsequent Year no longer included in Operating Expenses, then the cost of such item shall be deleted from the Base Year Operatino Expenses for purposes of determining the Additional Rent payable under this Article 4 for such Subsequent Year. The same amount shall continue to be deleted from the Base Year Operating Expenses for each Subsequent Year thereafter that the item is not included. However, if such expense item is again included in the Operating Expenses for any Subsequent Year, then the amount Of said expense item originally included in the Base Year Operating Expenses shall again be added back to the Base Year Operating Expenses. i) Any ground lease rental; ii) The costs of repairs to the Building and the Real Property, to the extent the costs of such repairs is reimbursed by the insurance carried by Landlord or subject to award under any eminent domain porceeing iii) Costs, including permit, license and inspection costs, incurred with respect to the installation of Tenant's or other occupant's improvements or incurred in renovating or otherwise imporving, decorating, painting or redecorating vacant space for Tenant or other occupants of the Building. iv) Depreciation, amortization and interest payments, except as specifically permitted herein or except on materials, tools supplies and vendor-type equipment purchased by Landlord to enable Landlord to supply services Landlord might otherwise contract for with a third party where such depreciation, amortization and interest payments would otherwise have been included in the charge for such third party's services. In such a circumstance, the inclusion of all depreciation, amortization and interest payments shall be determined pursuant to generally accepted accounting principles, consistently applied, amortized over the reasonably anticipated useful life of the capital item for which such amortization, depreciation or interest allocation was calculated; v) Marketing costs, including leasing commissions, attorneys' fees incurred in connection with the negotiation and preparation of letters, deal memos, letters of intent, leases subleases and/or assignments, space planning costs, and other costs and expenses incurred in connection with lease, sublease and/or assignment negotiations and transactions with present or prospective tenants or other occupants of the Building; vi) Expenses for services not offered to Tenant or for which Tenant is charged directly, whether or not such services or other benefits are provided to another tenant or occupant of the Building; 5 vii) Costs incurred due to Landlord's or any tenant of the Building's violation, other than Tenant, of the terms and conditions of any lease or rental agreement in the Building; viii) That portion of any billing by Landlord, its subsidiaries or affiliates for goods and/or services in the Building, to the extent that such billing exceeds the costs of such goods and/or services if rendered by an unaffiliated third parties on a competitive basis; ix) Costs incurred by Landlord for structural earthquake repairs or any seismic retrofit requirements necessitated by the January 17, 1994 earthquake that occurred in the vicinity of the Building; x) Interest, principal, points and fees on debts or amortization on any mortgage or mortgages or any other debt instrument encumbering the Building or the land thereunder; xi) Costs associated with operating the entity which constitutes Landlord, as the same are distinguished from the costs of operation of the Building, including partnership accounting and legal matters, costs of defending any lawsuits with any mortgagee (except as the actions of Tenant may be in issue), costs of selling, syndicating, financing, mortgaging or hypothecating any of Landlord's interest in the Building, costs (including attorneys' fees and costs of, settlement judgments and payments in lieu thereof) arising from claims, disputes or potential disputes in connection with potential or actual claims, litigation or arbitration pertaining to Landlord's ownership of the Building; xii) Advertising and promotional expenditures, and costs of signs in or on the Building identifying the owner of the Building or other tenants of the Building; xiii) Electric, gas or other power costs for with Landlord has been directly reimbursed by another tenant or occupant of the Building, or for which any tenant directly contracts with the local public service company; xiv) Tax penalties and interest incurred as a result of Landlord's negligent or willful failure to make payments and/or to file any income tax or informational return(s) when due, unless such non-payment is due to Tenant's nonpayment of rent; xv) Costs incurred by Landlord to comply with notices of violation of any applicable laws or ordinances including the Americans With Disabilities Act, as amended, when such notices are for conditions existing prior to the Delivery Date; xvi) Any charitable or political contributions; xvii) The purchase or rental price of any sculpture, paintings or other object of art, whether or not installed in, on or upon the Building; xviii) Any compensation paid or expenses reimbursed to clerks, attendants or other persons working in any commercial concession(s) operated by Landlord, and any services provided, taxes attributable to and costs incurred in connection with the operation of any retail, parking or restaurant operations in the Building; xix) Any accelerated payment(s) made at Landlord's election on obligations undertaken by Landlord which would not otherwise become due, to the extent that such accelerated payment(s) exceed the amount otherwise payable had Landlord not elected to accelerate payment thereof. Notwithstanding such exclusion, the balance of such accelerated payment shall be included by Landlord in operating expense calculations for succeeding years, as if the payment had been made when originally due prior to such acceleration. xx) Costs, including attorneys' fees`and settlement judgments and/or payments in lieu thereof, arising from actual or potential claims, disputes, litigation or arbitration pertaining to Landlord and/or the Building; xxi) Insurance deductibles in excess of reasonable and customary deductible amounts; xxii) Costs of repairs that would have been covered by casualty insurance but for Landlord's failure to maintain casualty insurance to cover the replacement value of the Building as required by this Lease; xxiii) Capital expenditures not otherwise permitted hereunder; xxiv) The assessment or billing of operating expenses that results in Landlord being reimbursed more than one hundred percent (100%) of the total expenses for the calendar year in question; xxv) Any cost or expenditure for which Landlord may be reimbursed, whether by insurance proceeds, warranties, service contracts or otherwise, except through rent adjustment or other tax or operating expense pass-through provisions; xxvi) Salaries, fringe benefits and other compensation of employees above the grade of building manager; xxvii) Expenses for painting, redecorating or other work which Landlord, at its expense, performs for Tenant or for any other tenant in leased areas of the Building other than painting, redecorating or other work for common areas of the Building; xxviii) The cost of alterations, additions, changes or decorations (including leasehold improvements, construction allowances and work letters) made for or paid to any tenant of the Building or made in order to prepare space in the Building for occupancy by a tenant; 6 xxix) The cost of repairs in or to a tenant's premises incurred by reason of breach by a tenant of its lease for the space in the Building; xxx) Payments for rented equipment the cost of which would constitute a capital expenditure if the equipment was purchased; xxxi) Professional fees, not allocated to the operation of the Building and professional fees allocable to disputes with or preparation of leases for other tenants and prospective tenants of the Building; xxxii) The costs of services or other benefits provided to other tenants of the Building without charge, but which are only provided to Tenant by payment of a seperate charge; xxxiii) Cost, expenses, fines and penalties incurred by the Lanlord due to a violation by Landlord of any lease or of any laws or legal requirements; xxxiv) Any bad debt loss, rent loss or reserves for bad debts or rent loss; xxxv) The cost and expense incurred by Landlord in furnishing any service to any retail or non-office portions of the Building which is not furnished to the office space portions of the Building; xxxvi) The cost of any judgment resulting from any tort liability of Landlord and any attorneys' fees incurred in connection with the same; xxxvii) The cost of correcting defects in building construction for the Building including noncompliance with governmental codes and laws, and repairs or replacements caused by Landlord's negligence or the negligence, of its agents, employees or contractors; xxxviii) Any expenses, costs and disbursements relating to or arising in any way, directly or indirectly from handling, removal, treatment, disposal or replacement of asbestos, asbestos containing materials or other Hazardous Materials in the Building; xxxix) Costs reimbursed to Landlord by governmental authorities; and xxxx) All other items which under generally accepted accounting principles, as consistently applied in the real estate industry for first-class office buildings are properly classified as capital expenditures except, however, as specifically permitted by this Lease. d) "Tenant's Share means 5.50%, which is calculated by dividing the Usable Area of the Premises (11,357 square feet) by the Usable Area of the Building (206,488 square feet) multiplied by 100. Section 4.2. Calculationof Tenant's Share of Increases in Operating Expenses. If commencing withrthe calendar year 2008, the Operating Expenses for any calendar year during the Term, or portion thereof, (including the last calendar year of the Term), have increased over the Operating Expenses for the Calendar year 2007 (the "Base Year"), then within thirty (30) days after Tenant's receipt of Landlord's computation of such increase (an "Escalation Statement"), Tenant shall pay to Landlord, as Additional Rent, an amount equal to the product obtained by multiplying such increase by Tenant's Share. if Landlord fails to provide an Escalation Statement within three (3) years after the calendar year to which suchiEscalation Statement is applicable, Landlord shalt be deemed to have waived its right to collect any Additional Rent for such calendar year for which Tenant had not theretofore been billed. Landlord may at or after the start of any calendar year subsequent to the Base Year notify Tenant or the amount which Landlord estimates will be Tenant's monthly share of any such increase in Operating Expenses for such calendar year over the Base Year and the amount thereof shall be added to the Fixed Monthly Rent payments required to be made by Tenant in such year If Tenant's Share of any such increase in rent payable hereunder as shown on the Escalation Statement is greater or less than the total amounts actually billed to and paid by Tenant during the year covered by such statement, then within thirty (30) days thereafter, Tenant shall pay in cash any sums owed Landlord or if applicable, Tenant shall either receive a credit against any Fixed Monthly Rent and/or Additional Rent next accruing for any sum I owed Tenant, or if Landlord's Escalation Statement is rendered after the expiration or earlier termination of this Lease and indicates that Tenant's estimated payments have exceeded the total amount to which Tenant was obligated, then provided that Landlord is not owed any other sum by Tenant, Landlord shall issue a cash refund to Tenant within thirty (30) days after Landlord's completion of such Escalation Statement. Section 4.2.1 Audit Right. Within one (1) year after receipt, of a statement by Tenant, if Tenant disputes the amount of Additional Rent set forth in the statement, an accountant (which accountant is not working on a contingency fee basis and which shall be hereinafter referred to as "Tenant's Accountant"), designated and paid for by Tenant, may after reasonable notice to Landlord and at reasonable times, inspect and copy Landlord's records with respect to such statement at Landlord's offices, provided that Tenant is not then in default under this Lease beyond any applicable notice and cure period and Tenant has paid all amounts required to be paid under the applicable statement. In connection with such inspection, Tenant and Tenant's agents must agree in advance to follow Landlord's reasonable rules and procedures regarding inspections of Landlord's records, and shall execute a mutually acceptable confidentiality agreement regarding such inspection. Tenant's failure to dispute the amount of Additional Rent set forth in any Statement within one (1) year of Tenant's receipt of such statement shall be deemed to be Tenant's approval of such statement and Tenant, thereafter, waives the right or ability to dispute the amounts set forth in such statement. If after such inspection, Tenant still disputes such Additional Rent, a determination as to the proper amount shall be made, at Tenant's expense, by an independent certified public accountant selected by Landlord (which accountant has not previously been retained by Landlord and which shall he hereinafter referred to as "Landlord's Accountant") and subject to Tenant's reasonable approval; provided that if such determination by Landlord's Accountant proves that Operating Expenses were overstated by more than five percent (5%), then the overstated amount shall be repaid to Tenant and the cost of Landlord's Accountant and the costs of Tenant's Accountant shall be paid for by Landlord. Tenant hereby acknowledges that Tenant's sole right to inspect and copy Landlord's books and records and io contest the amount of Operating Expenses payable by Tenant shall be as set forth in this Section 4.2 and Tenant hereby waives any and all other rights pursuant to applicable law to inspect such books and records and/or to contest the amount of Operating Expenses payable by Tenant. In the event Tenant does not agree as to the determination made by Landlord's accountant, Tenant may notify Landlord that Tenant desires to have such disagreement determined by an arbiter, and within fifteen (15) days thereafter Landlord and Tenant shall designate a certified public accountant (the ?Arbiter") whose determination made in accordance with this Section 4.2 shall be binding upon the arties. If Tenant fails to notify Landlord of Tenant's desire to have such disagreement determined by an Arbiter within 60 days after the determination of Landlord's Accountant, then the determination of Landlord's Accountant shall be conclusive and binding on Tenant. IT the Arbiter Shall substantially confirm the determination of Landlord's Accountant, then Tenant shall pay the cost of the Arbiter. If the Arbiter shall substantially confirm the determination of Tenant, then Landlord shall pay the cost of the Arbiter. In all other events, the cost of the Arbiter shall be borne equally by Landlord and Tenant, The Arbiter shall be a member of a national independent certified public accounting firm, which has not been previously employed by Landlord or Tenant and with not less than ten (10) years experience in commercial leasing. If Landlord and Tenant shall be unable to agree upon the designation of the Arbiter within fifteen (15) days after receipt of written notice from Tenant requesting agreement as to the designation of the Arbiter, which notice shall contain the names and addresses of two or more certified public accountants meeting the requirements set forth above who are acceptable to Tenant, then either party shall have the right to request, the American Arbitration Association, Jams/endispute (or any organization which is the successor thereto) (the qA.A.A")to designate as the Arbiter a member of a national certified public accounting firm whose written determination shall be conclusive and binding upon the parties, and the cost of such certified public accountant shall be borne as provided above in the case of the Arbiter designated by Landlord and Tenant. The Arbiter's written determination shall be made within thirty (30) days of the Ai, -biter's appointment and shall only apply to the additional rent in dispute. In rendering such written determination such Arbiter shall not add to, subtract from or otherwise modify the provisions of this Lease. If Tenant shall prevail in such contest, Landlord shall make an appropriate refund to Tenant Within thirty (30) days of the written determination of the Arbiter. 7 Section 4.3. Tenant's Payment of Direct Charges, as AdditionalRent. Tenant shall promptly and duly; pay all costs and expenses incurred for or in connection with any Tenant Change (as such term is defined in Section 12.12 of this Lease) or Tenant Service (as such term is defined in Section 8.10 of this Lease), and discharge any mechanic's or other lien created against the Premises, Building or the Real Property arising as a result of or in connection with any Tenant Change or Tenant Service as Additional Rent by paying the same, bonding or manner otherwise provided by law. Any other cost, expense, charge, amount or sum (other than Fixed Monthly Rent) payable by Tenant as provided in this Lease shall also be considered Additional Rent. Certain individual items of cost or expense may, in the reasonable determination of Landlord, be separately charged and billed to Tenant by Landlord, either alone or in conjunction with another party or parties, if they are deemed in good faith by Landlord to apply solely to Tenant and/or such other party or parties and are not otherwise normally recaptured by Landlord as part of normal operating expenses. Insofar as is reasonable, Landlord shall attempt to give Tenant prior notice and the opportunity to cure any circumstance that would give rise to such separate and direct, billing. Said separate billing shall be paid as Additional Rent, regardless of Tenant's Share. Such allocations by Landlord shall be binding on Tenant unless patently unreasonable, and shall be payable within ten (10) days after receipt of Landlord's billing therefor. ARTICLE`5 ETHICS Section 5.1. Ethics. Landlord and Tenant agree to conduct their business or practice in compliance with any appropriate and applicable codes of professional or business practice. ARTICLE 6 USE OF PREMISES Section 6.1. Use. The Premises shall only be used for general office use consistent with the operation of a first-class office building on the;Olympic Corridor in the West Los Angeles area (the "Specified Use") and for no other purposes, without Landlord's prior written consent, which consent shall be in Landlord's sole discretion. Any proposed revision of the Specified Use by Tenant shall be for a use consistent with those customarily found in first-class office buildings. Reasonable grounds for Landlord withholding its consent shall include. but not be limited to: a) the proposed use will place a disproportionate burden on the Building systems; b) the proposed user is for governmental or medical purposes or for a company whose primary business is that of conducting boiler-room type transactions or sales; c) the proposed use would generate excessive foot traffic to the Premises and/or Building. 8 So long as Tenant is in control of the Premises, Tenant covenants and agrees that it shall not use, suffer or permit any person(s) to use all or any portion of the Premises for any purpose in violation of the laws of the United States of America, the State of California, or the ordinances, regulations or requirements of the City or County of Los Angeles, or other lawful authorities having jurisdiction over the Building, Tenant shall not do or permit anything to be done in or about the Premises which will materially obstriict or unreasonably interfere with the rights of other tenants or occupants of the Building, or injure them; Tenant shall not use or allow the Premises to be used for any pornographic or violent purposes, nor shall Tenant cause, commit, maintain or permit the continuance of any nuisance or waste in, on or aboui the Premises. Tenant shall not use the Premises in any manner that in Landlord's reasonable judgrhent would adversely affect or interfere with any services Landlord is required to furnish to Tenant or to any other tenant or occupant of the Building, or that would interfere with or obstruct the proper and economical rendition of any such service. Section 6.2. Exclusive Use Landlord represents that Tenant's Specified Use of the Premises does not conflict with exclusive use provisions granted by Landlord in other leases for the Building. Landlord further agrees that it shall, in the future, not grant an exclusive use privilege to any other tenant in the Building that will prevent Tenant from continuing to use the Premises for its Specified Use. Tenant acknowledges and agrees that it shall not engage in any of the uses specified hereinbelow, for NvItich Landlord has already granted exclusive rights: As a primary business, an Italian-style restaurant. Provided that Tenant has received written notice of the same from Landlord, and further provided that Landlord does not grant a future exclusive use right that'prohibits Tenant from engaging in the Specified Use then Tenant agrees that it shall not violate any exclusive use provision(s) granted by Landlord to other tenants in the Building. Section 6.3.Rules and Regulations. Tenant shall observe and comply with the rules and regulations set forth in Exhibit C and such other and further reasonable and non-discriminatory rules and regulations as Landlord may make or adopt and communicate to Tenant at any time or from time to time, when said rules, in the reasonable judgment of Landlord, may be necessary or desirable to ensure the first-class operation, maintenance, reputation or appearance of the Building. However, if any conflict arises between the provisions of this Lease and any such rule or regulation, the, provisions of this Lease shall 'control. Provided Landlord makes commercially reasonable efforts to seek compliance by all occupants of the building with the rules and regulations adopted by Landlord, Landlord shall not be responsible to Tenant for the failure of any other tenants or occupants of the Building to comply with said rules and regulations. ARTICLE 7 CONDITION UPON VACATING & REMOVAL OF PROPERTY Section 7.1. Condition upon Vacating. At the expiration or earlier termination of this Lease, Tenant shall; a) terminate its occupancy of quit and surrender to Landlord, all or such portion of the Premises upon Which this Lease has so terminated, broom-clean and in substantially similar condition as received except for: i) ordinary wear and tear, or ii) loss or damage by fire or other casualty which shall not have been caused by the gross negligence or willful misconduct of Tenant or its agents, clients, contractors, employees, invitees, licensees, officers, partners or shareholders; and b) surrender the Premises free of any and all debris and trash and any of Tenant's personal property, furniture, fixtures and equipment that do not otherwise become a part of the Real Property, pursuant td the provisions contained in Section 7.2 hereinbelow; and, c) at Tenant's sole expense, forthwith and with all due diligence remove any Specialty Alteration (as liereinafter defined) made by Tenant, provided Landlord has previously notified Tenant of its obligation to remove such Specialty Alteration at the time Landlord approved Tenant's request for such Specialty Alteration. If Tenant fails to complete such removal and/or to repair any damage caused by the removal of any Specialty Alterations, Landlord may do so and may charge the reasonable cost thereof to Tenant. For purposes of this Lease, "Specialty Alterations" shall mean any Tenant Change, work, alteration or installation that are not typical or standard office alterations. Tenant shall have no obligation to remove any Tenant Change or other work, alteration or installation that is not a Specialty Alteration. Tenant shall not be obligated to remove any of the IMprovements (as such term is defined in Exhibit B). Section 7.2.Tenant's Property. All fixtures, equipment, improvements and installations attached or builtlinto the Premises at any time during the Term shall, at the expiration or earlier termination of this Lease, be deemed the properly of Landlord; become a permanent part of the Premises and remain therein. However, if said equipment, improvements and/or installations can be removed without causing any structural damage to the Premises, then, provided after such removal Tenant restores the Premises to the condition existing prior to installation of Tenant's trade fixtures or equipment Tenant shall be permitted, at Tenant's sole expense, to remove said trade fixtures and equipment. 9 ARTICLE 8 UTILITIES AND SERVICES Section 8.1. Normal Building Hours / Holidays. The "Normal Business Hours" of the Building, during which Landlord shall furnish the services specified in this Article 8 are defined as 8:00 A.M. to 6:001 P.M., Monday through Friday, and 9:00 A.M. to 1:00 P.M. on Saturday, any one or more Holiday(s) excepted. The ‘`Holidays" which shall be observed by Landlord in the Building are defined as any federally-recognized holiday and any other holiday specified herein, which are New Years Day, Presidents' Day, Mentorial Day, the 4th of July, Labor Day, Thanksgiving Day, the day after Thanksgiving, and Christmas Day (each individually a '`Holiday"). Tenant acknowledges that the Building shall be closed on etich and every such Holiday, and Tenant shall not be guaranteed access to Landlord or Landlord's manging agent(s) on each such Holiday. Section 8.2. Access to the Building and General Services. Subject to Force Majeure and any power outage(s) which may occur in the Building when the same are out of Landlord's reasonable control, Landlord shall furnish the following services to the Premises twenty-four (24) hours per day, seven days per Week: a) during Normal Business Hours, bulb replacement for building standard lights; b) access to and use of the parking facilities for persons holding valid parking permits; c) access to and use of the elevators and Premises; d) use of electrical lighting on an as-needed basis within the Premises; and e) use of a reasonable level of water for kitchen and toilet facilities in the Premises and common area bathrooms. Section 8.3. Janitorial Services. Landlord shall furnish the Premises with reasonable and customary janiterial services five (5) days per business week, except when the Building is closed on any Holiday. Landlord shall retain the sole discretion to choose and/or revise the janitorial company providing said services to the Premises and/or Building. Section 8.4. Security Services. Tenant acknowledges that Landlord currently provides uniformed guard service to the Building twenty-four (24) hours per day, seven (7) days per week, solely for the purposes of providing surveillance of, and information and directional assistance to persons entering the Building. Tenant acknowledges that such guard service shall not provide any measure of security or safety to the Building or the Premises, and that Tenant shall take such actions as it may deem necessary and reasonable to ensure the safety and security of Tenant's property or person or the property or persons of Tenant's agents, clients, contractors, directors, employees, invitees, licensees, officers, partners or shareholders. Tenant agrees and acknowledges that except in the case of the gross negligence or willful misconduct of Landlord or its directors, employees, officers, partners or shareholders, Landlord shall not be liable to Tenant in any manner whatsoever arising out of the failure of Landlord's guard service to secure any person or property from harm. Tenant agrees and acknowledges that Landlord, in Landlord's sole discretion, shall have the option, but not the obligation to add, decrease, revise the hours of and/or change the level of services being provided by any guard company serving the Building, so long as such services are in keeping with the standards of Comparable Buildings. Tenant further agrees that Tenant shall not engage or hire any outside guard or security company without Landlord's prior written consent, which shall be in Landlord's sole discretion. Section 8.5. Utilities. During Normal Business Hours Landlord shall furnish a reasonable level of water, heat, ventilation and air conditioning ("HVAC") to the Premises consistent with that provided by landlords of comparable first-class office buildings in the West Los Angeles area and a sufficient amount of electric current to provide customary business lighting and to operate ordinary office business machines, such as a single personal computer and ancillary printer per one hundred tmd twenty (120) rentable square feet contained in the Premises, facsimile machines, small copiers customarily used for general office purposes, and such other equipment and office machines as do not result in above standard use of the existing electrical system. So long as the same remain reasonably cost competitive, Landlord shall retain the sole discretion to choose the utility vendor(s) to supply such services to the Premises and the Building. Except with the prior written consent of Landlord, which shall not be unreasonably withheld, conditioned and/or delayed, Tenant shall not install or use any equipment, apparatus or device in the Premises that requires the installation of a 220 voltage circuit; consumes more than five (5) kilowatts per hour per, item; or the aggregate use ofwhich will in any way increase the connected load to more than 5 Watt's per square foot, or cause the amount of electricity to be furnished or supplied for use in the PreMises to more than 1.2 kWh per usable square foot, per month. Except with the prior written consent of Landlord, Tenant shall not connect any electrical equipment to the electrical system, of the Building, except through electrical outlets already existing in the Premises, nor shall Tenant pierce, revise, delete or add to the electrical, plumbing, mechanical or HVAC systems in the Premises. 10 Section 8.6. After Hours HVAC and/or Excess Utility Usage. If Tenant requires HVAC service during other than Normal Business Hours ("Excess HVAC"), Tenant shall make its request in writing at least three (3) hours before the close of the normal business day. Otherwise, Landlord shall have no obligation to provide Excess HVAC. Tenant's request shall be deemed conclusive evidence of its willingness to pay Landlord's actual costs specified herein, As of the date of the Lease, the prevailing afterThours HVAC charge in the Building is $65.00 per hour. If Tenant requires electric current in excess of the amounts specified hereinabove, water or gas in excess of that customarily furnished to the Premises as office space ("Excess Utility Use"), Tenant shall first (procure Landlord's prior written consent to such Excess Utility Use, which Landlord may reasonably refuse. In lieu of Landlord's refusal, Landlord may cause a meter or sub-meter to be installed to measure the amount of water, gas and/or electric current consumed by Tenant in the Premises. The cost of any such meter(s), and the installation, maintenance, and repair thereof; shall be paid by Tenant as Additional Rent After completing installation of said meter(s), and/or if Tenant requests Excess HVAC, then Tenant shallipay, as Additional Rent, within thirty (30) calendar days after Tenant's receipt of Landlord's billing, for the actual amounts of all water, steam, compressed air, electric current and/or Excess HVAC consumed beyond the normal levels Landlord is required herein to provide. Said billing shall he calcUlated on the usage indicated by such meter(s), sub-meter(s), or Tenant's written request, therefor, and shall be issued by Landlord at the rates charged for such services by the local public utility lumiShing the same, plus any additional expense reasonably incurred by Landlord in providing said Excess Utility Use and/or in keeping account of the water, steam, compressed air and electric current so consumed. Section 8.7. Changes affecting HVAC. Tenant shall also pay as Additional Rent for any additional costs) Landlord incurs to repair any failure of the HVAC equipment and systems to perform their function when said failure arises out of or in connection with any change in, or alterations to, the arrangement of partitioning in the Premises after the Delivery Date, or from occupancy by, on average, more than one person for every two hundred and fifty (250) usable square feet of the Premises, or from Tenant's failure to keep all HVAC vents within the Premises free of obstruction. Section 8.8. Damaged or Defective Systems. Tenant shall give written notice to Landlord within twenty-four (24) business hours of any alleged damage to, or defective condition in any part or appurtenance of the Building's sanitary, electrical, HVAC or other systems serving, located in, or passing throtigh, the Premises. Provided that the repair or remedy of said damage or defective condition is within the reasonable control of Landlord, it shall be remedied by Landlord with reasonable diligence. Otherwise, Landlord shall make such commercially reasonable efforts as may be available to Landlord to effect such remedy or repair, but except in the case of Landlord's gross negligence and/or willful misconduct or the gross negligence and/or willful misconduct of Landlord's agents, contractors, direetors, employees, officers, partners, and/or shareholders, Landlord shall not be liable to Tenant for any failure thereof. Tenant shall not be entitled to claim any damages arising from any such damage or defective condition nor shall Tenant be entitled to claim any eviction by reason of any such damage or defective condition unless: a) the same was caused by Landlord's gross negligence or willful misconduct while operating or maintaining the Premises or the Building; b) the damage or defective condition has substantially prevented Tenant from conducting its normal business operations; and c) Landlord shall have failed to commence the remedy thereof and proceeded with reasonable diligence to complete the same after Landlord's receipt of notice thereof from Tenant.furthermore, if such damage or defective condition was caused by, or is attributed to, a Tenant Change or the gross negligence or willful misconduct of Tenant or its employees, licensees or invitees: d) the cost of the remedy thereof shall be paid by Tenant as Additional Rent pursuant to the provisions of Section 4.3; e) in no event shall Tenant be entitled to any abatement of rent as specified below: and f) Tenant shall be estopped from making any claim for damages arising out of Landlord's repair thereof Section 8.9. Limitationon Landlord's Liability for Failure to Provide Utilities and/or Services. Except in the case of Landlord's gross negligence or willful misconduct or the;gross negligence or willful misconduct of Landlord's agents, contractors, directors, employees, licensees, officers, partners or shareholders, Tenant hereby releases Landlord from any liability for damages, by abatement of rent or otherwise, for any failure or delay in furnishing any of the services or utilities specified in this Article 8 (incliKling, but not limited to telephone and telecommunication services), or for any diminution in the quality or quantity thereof. Tenant's release of Landlord's liability shall be applicable when such failure, delay or diminution is occasioned, in whole or in part, by repairs, replacements, or improvements, by any strike, lockout or other labor trouble, by Landlord's inability to secure electricity, gas, water or other fuel at the Building after( Landlord's reasonable effort to do so, by accident or casualty whatsoever, by act or default of Tenant or parties other than Landlord, or by any other cause beyond Landlord's reasonable control. Such failures, delays or diminution shall never be deemed to constitute a constructive eviction or disturbance of Tenant's use and possession of the Premises, or serve to relieve Tenant from paying Rent or performing any of its obligations under the Lease. 11 Furthermore, Landlord shall not be liable under any circumstances for a loss of injury to, or interference with Tenant's business, including, without limitation, any loss of profits occurring or arising through or in connection with or incidental to Landlord's failure to furnish any of the services or utilities required by this Article 8. Notwithstanding the above, Landlord shall use commercially reasonable efforts to remedy any delay, defect or insufficiency in providing the services, and or utilities required hereunder. Notwithstanding the foregoing, if Tenant is prevented from using and does not use the Premises or any portion thereof, as a result of (i) Landlord's failure to provide services or utilities as required by this Lease, or (ii) Landlord's exercise of its rights under Section 12,11 below (an "Abatement Event"), then five 15) consecutive business days after Landlord's receipt of any such Notice (the "Eligibility Period"), Tena t shall give Landlord Notice of such Abatement Event and if such Abatement Event continues for and such failure is in no way attributable to or caused by the negligence or willful misconduct of Tenant, then the Fixed Monthly Rent and Additional Rent shall be abated or reduced, as the case may be„after expiration of the Eligibility Period for such time that Tenant continues to be so prevented from using, and does not use the Premises, or a portion thereof, in the proportion that the rentable area of the portion of the Premises that Tenant is prevented from using, and does not use ("Unusable Area"), bears to the total rentable area of tile Premises; provided, however, in the event that Tenant is prevented from using, and does not use the Unusable Area for a period of time in excess of the Eligibility Period and the remaining portion of the Premises is not sufficient to allow Tenant to effectively conduct its business therein and if Tenant does not conduct its business from such remaining portion, then for such time after expiration of the Eligibility Period during which Tenant is so prevented from effectively conducting its business therein, the Fixed Monthly Rent and Additional Rent for the entire Premises shall be abated for such 1 time as Tenant continues to be so prevented from usMg, and does not use the Premises, If however, Tenant reoccupies any portion of the Premises during such period, the Rent allocable to such reoccupied portion, based on the pmportion that the rentable area of such reoccupied portion of the Premises bears to the total rentable area of the Premises, shall be payable by Tenant from the date Tenant reoccupies such portion of the Premises. Such right to abate Fixed Monthly Rent and Additional Rent shall be Tenant's sole and exclusive remedy at law or in equity for an Abatement Event. Section 8.10. Tenant Provided Services. Tenant shall make no contract or employ any labor in connection with the maintenance, cleaning or other servicing of the physical structures of the Premises or for installation of any computer, telephone or other cabling, equipment or materials provided in or to the Premises (collectively and individually a "Tenant Service") without the prior consent of Landlord, which consent shall not be unreasonably withheld. Tenant shall not permit the use of any labor, material or equipment in the performance of any Tenant Service if the use thereof, in Landlord's reasonable judgment, would violate the provisions of any agreement between Landlord and any union providing work, labor or services in or about the Premises, Building and/or create labor disharmony in the Building. ARTICLE 9 TENANT'S INDEMNIFICATION AND LIMITATION ON LANDLORD'S LIABILITY Section 9.1. Tenant'sIndemnification and Hold Harmless. For the purposes of this Section 9.1, "Indemnitee(s)" shall jointly and severally refer to Landlord and Landlord's agents, clients, contractors, directors, employees, officers, partners, and/or shareholders. Tenant shall indemnify and hold Indemnitees harmless from and against all claims, suits, demands, damages, judgments, costs, interest and expenses (including reasonable attorneys fees and costs incurred in th;defense thereof) to which any Indemnitee may be subject or suffer to the extent arising out of the negligence or willful misconduct of Tenant or the negligence or willful misconduct of Tenant's agents, contractors, directors, employees, licensees, officers, partners or shareholders in connection with the use of work in construction to or actions in on upon or about the Premises, including any actions relating to the installation, placement, or removal of any Tenant Chang; improvements, fixtures and/or equipment in, on, upon or about the Premises. Tenant's indemnification shall extend to any and all claims and occurrences, whether for injury to or death of any person or persons, or for damage to property (including any loss of use thereof), or otheliwise, occurring during the Term or prior to the Commencement Date (if Tenant has been given early access to the Premises for whatever pin-pose), and to all claims arising from any condition of the Premises due to or resulting from any default by Tenant in the keeping, observance or performance of any covenant or provision of this Lease, or from the negligence or willful misconduct of Tenant or the negligence or willful misconduct of Tenant's agents, contractors, directors, employees, licensees, officers, partners or shareholders. Section 9.2. Nullityof Tenant's Indemnification in Event of Negligence. Notwithstanding anything to the contrary contained in this Lease, Tenant's indemnification shall not extend to the negligence or willful misconduct of Landlord or the negligence or willful misconduct of Landlord's agents, contractors, directors, employees, officers, partners or shareholders, nor to such events and occurrences for which Landlord otherwise carries insurance coverage. Section 9.3. Tenant's Waiver of Liability. Provided and to the extent that any injury or damage suffered by Tenant or Tenant's agents, clients, contractors, directors, employees, invitees, officers, partners, and/or shareholders did not arise out of the negligence or willful misconduct of Landlord or the negligence or willful misconduct of Landlord's agents, contractors, employees, officers, partners or sharehOlders, Tenant shall make no claim against Landlord and Landlord shall not be liable or responsible in any way for and Tenant hereby waives all claims against Landlord with respect to or arisiniout of injury or damage to any person or property in or about the Premises by or from any cause whatsoever under the reasonable control or management of Tenant. 12 Section 9.4. Limitation of Landlord's Liability. Tenant expressly agrees that notwithstanding anything in this Lease and/or any applicable law to the contrary, the liability of Landlord and Landlord's agents,: contractors, directors, employees, licensees, officers, partners or shareholders, including any succesSor in interest thereto (collectively and individually the "Landlord Parties"), and any recourse by Tenant! against Landlord or the Landlord Parties shall be limited solely and exclusively to an amount i which is equal to the interest of Landlord in the Building and any insurance or sale proceeds or profits received by Landlord. Tenant specifically agrees that neither Landlord nor any of the Landlord Parties shall have any personal liability therefor. Further, Tenant hereby expressly waives and releases such personal liability on behalf of itself and all persons claiming by through or under Tenant. Section 9.5. Transfer of Landlord's Liability. Tenant expressly agrees that to the extent that any transferee assumes the obligations of Landlord hereunder, and provided Landlord has either transferred the coinpletc Security Deposit held pursuant to this Lease or refimded the same to Tenant as of the dine of such transfer, then the covenants and agreements on the part of Landlord to be performed under this Lease which arise and/or accrue after the date of such transfer shall not be binding upon Landlord herein named from and after the date of transfer of its interest in the Building. Section 9.6. Landlord's Indemnification. Notwithstanding any contrary provision of this Lease, Landlord shall indemnify, and hold Tenant and Tenant's agents, clients, directors, officers, partners, emploYees, shareholders and contractors harmless from and against, any and all claims, causes of action, liabilities, losses, costs and expenses, including reasonable attorney's fees and court costs, arising from or in connection with: a) Any activity occurring, or condition existing, at or in the Building and/or the Real Property (other than in the Premises) when such activity or condition is under the reasonable control of Landlord, except and to the extent the same is caused by the negligence or willful misconduct of Tenant or Tenant's employees, agents, licensee, invitees, or contractors, or by Tenant's breach or default in the performance of any obligation under this Lease; b) Any activity occurring, or condition existing in the Premises when, and to the extent caused by the negligence or willful misconduct of Landlord or Landlord's employees, agents or contractors; or c) Any breach by Landlord of any of Landlord's obligations under this Lease. ARTICLE 10 COMPLIANCE WITH LAWS SectiOn 10.1.Tenant's Compliance with Laws. Tenant shall not use permit to be used or permit anything to be done in or about all or any portion of the Premises which will in any way violate any laws, statutes, ordinances, rules, orders or regulations duly issued by any governmental authority having jurisdiction over the Premises or the provisions of this Lease, or by the Board of Fire Undenvriters (or any successor thereto) (collectively "Codes" or "Applicable Laws"). Section 10.2. TenanttoComply at SoleExpense. Tenant shall, at its sole expense, promptly remedy any violation of such Codes, provided, however, that nothing contained in this Section 102 shall require Tenant to make any structural changes to the Premises, unless such changes are required due to either Tenant or Tenant's agents, clients, contractors, directors, employees, invitees, licensees, officers, partners or shareholders use of the Premises for purposes other than general office purposes consistent with ;.J. Class A office building. Section 10.3.Conclusive Evidence of Violation.Intentionally Omitted. Section 10.4. Landlord'sOperation of Building. Landlord shall operate, lease, manage and maintain the Bnilding, common areas, parking facilities and Real Property at all times during the Term in a first class Manner similar to other Class A office buildings located in along the Olympic Corridor in the West Los Angeles area of the Building. ARTICLE 11 ASSIGNMENT AND SUBLETTING Section 11.1.Permission Required for Assignment or Sublet.
